June 01, 2007


Mr. Frank Waite
City Attorney's Office
City of Arlington
P.O. Box 90231
Arlington, TX 76004-3231
Mr. Donald D. Feare
Law Offices of Donald D. Feare
721 W. Division Street
Arlington, TX 76012

RE:   Case Number:  06-0251
      Court of Appeals Number:  02-04-00317-CV
      Trial Court Number:  342-206387-04

Style:      CITY OF ARLINGTON
      v.
      CHARLES H. MATTHEWS

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Mr. Thomas A.      |
|   |Wilder             |